
	
		III
		112th CONGRESS
		1st Session
		S. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mrs. Murray (for
			 herself, Ms. Collins,
			 Mr. Lautenberg, Mr. Levin, and Mr.
			 Sanders) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating the week of February 7 through
		  11, 2011, as National School Counseling Week.
	
	
		Whereas the American School Counselor Association has
			 designated the week of February 7 through 11, 2011, as National School
			 Counseling Week;
		Whereas the importance of school counseling has been
			 recognized through the inclusion of elementary and secondary school counseling
			 programs in amendments to the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.);
		Whereas school counselors have long advocated that the
			 education system of the United States must provide equitable opportunities for
			 all students;
		Whereas personal and social growth results in increased
			 academic achievement;
		Whereas school counselors help develop well-rounded
			 students by guiding the students through academic, personal, social, and career
			 development;
		Whereas school counselors assist with and coordinate
			 efforts to foster a positive school culture resulting in a safer learning
			 environment for all students;
		Whereas school counselors have been instrumental in
			 helping students, teachers, and parents deal with personal trauma as well as
			 tragedies in the community and the United States;
		Whereas students face myriad challenges every day,
			 including peer pressure, depression, the deployment of family members to serve
			 in conflicts overseas, and school violence;
		Whereas school counselors are one of the few professionals
			 in a school building who are trained in both education and mental health
			 matters;
		Whereas the roles and responsibilities of school
			 counselors are often misunderstood, and the school counselor position is often
			 among the first to be eliminated in order to meet budgetary constraints;
		Whereas the national average ratio of students to school
			 counselors of 457-to-1 is almost twice the 250-to-1 ratio recommended by the
			 American School Counselor Association, the American Counseling Association, the
			 National Association for College Admission Counseling, and other organizations;
			 and
		Whereas the celebration of National School Counseling Week
			 would increase awareness of the important and necessary role school counselors
			 play in the lives of students in the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week of February 7 through 11, 2011, as National School Counseling
			 Week; and
			(2)encourages the
			 people of the United States to observe the week with appropriate ceremonies and
			 activities that promote awareness of the role school counselors play in the
			 school and the community at large in preparing students for fulfilling lives as
			 contributing members of society.
			
